Citation Nr: 0905563	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss as a result of knee 
surgery.  

2.  Entitlement to an initial evaluation higher than 10 
percent for asbestosis with pleural disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa and Lincoln, Nebraska, 
respectively.  The veteran became a resident of Nebraska 
during the course of this appeal and his file was transferred 
to the Lincoln RO in May 2005.  

In May 2006, the Veteran testified at a RO hearing before a 
hearing officer.  The transcript of the hearing is associated 
with the claims file and has been reviewed.   

The record also reflects that the Veteran requested to be 
afforded with a Travel Board hearing in his January 2006 VA 
Form 9.  However, the Veteran through his representative 
later withdrew his request for a Board hearing in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims folder, the Board finds that a 
remand is necessary before adjudicating the Veteran's claims 
on the merits.  

In regard to the claim for memory loss under the provisions 
of 38 U.S.C.A. § 1151, the Board notes that the VA 
psychiatrist, Dr. E.A.H., wrote in the June 2006 VA 
examination that he reviewed the Veteran's computerized 
records and clinical chart to include his anesthesiology 
surgical record in addition to pertinent evidence included in 
the claims folder.  A review of the record reveals that many 
of the VA treatment records referenced by Dr. E.A.H. in the 
examination report and cited in support of his conclusion, 
such as the October 2004 anesthesia report, are not included 
in the claims folder.  As Dr. E.A.H. based his medical 
opinion, in part, on information not included in the claims 
folder but contained in such records, the Board finds that a 
remand to obtain the missing records is necessary in this 
case.  

In regard to the claim for a higher initial rating, the Board 
notes, in pertinent part, that service connection was granted 
and a noncompensable evaluation assigned for asbestosis with 
pleural disease in the February 2004 rating decision.  
Service connection was also denied for chronic obstructive 
pulmonary disease (COPD).  The Veteran filed a notice of 
disagreement in March 2004 with respect to the initial rating 
assigned for his service-connected respiratory disability as 
well as denial of service connection for COPD.  A Statement 
of the Case (SOC) was issued in December 2005, which granted 
an increase from 0 to 10 percent for the Veteran's service-
connected respiratory disability.  Thereafter, the Veteran 
submitted a statement that was received in December 2005 
wherein he wrote the following: "I disagree with this 
action.  I am unable to work, walk long distances, and must 
take precautions for my lungs....While I need the increase of 
10%, I strongly request that someone review my records 
again."  He then concluded his statement by requesting a 
100% disability rating.  The Board notes that the Veteran 
specifically mentioned "the asbestos in [his] lungs" and 
the 10 percent disability rating assigned for his asbestos-
related respiratory disability in said correspondence.  The 
Veteran further indicated that he wanted a higher disability 
rating (i.e., 100%) in said correspondence.  Thus, the Board 
construes the December 2005 correspondence as a substantive 
appeal of the initial rating assigned for the Veteran's 
service-connected respiratory disability.  38 C.F.R. § 20.202 
(2008).  Moreover, as it was received within 60 days of the 
date that the SOC was mailed to the Veteran, it is deemed 
timely.  38 C.F.R. § 20.302(b) (2008).  However, as the 
Veteran did not make mention of COPD in the December 2005 
statement, such correspondence is not construed as a 
substantive appeal with respect to the denial of service 
connection for that claim.           

The Board notes that additional medical evidence pertaining 
to respiratory matters has been received since the issuance 
of the December 2005 SOC.  As the newly submitted evidence is 
neither duplicative nor irrelevant, the Board remands this 
case to the AOJ for its due consideration and the issuance of 
an SSOC reflecting such consideration with respect to the 
issue.  38 C.F.R. §§ 19.9, 19.37, 20.1304(c) (2008).  

Moreover, as a result of the initial rating claim being 
remanded for consideration of the additional evidence, the 
November 2003 respiratory examination report will 
unfortunately become even older.  Thus, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the Veteran should also be afforded a current 
examination to ascertain the current nature and 
manifestations of his service-connected respiratory 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2008); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Please obtain any and all outstanding 
VA treatment records from October 1, 2004 
to June 26, 2006 pertaining to the 
Veteran's right knee surgery and/or memory 
loss, to include the records referenced in 
the June 2006 VA examination report.  The 
search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file.  

2.  Please schedule the Veteran for a VA 
respiratory examination.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should state the results of 
the testing with regard to the Veteran's 
FEV-1, FEV-1/FVC, and DLCO (SB); his 
maximum oxygen consumption; whether he has 
cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), or 
episodes of acute respiratory failure; and 
whether he requires outpatient oxygen. 

To the extent possible, the examiner 
should distinguish between symptomatology 
resulting from the Veteran's service-
connected respiratory disability and 
symptomatology resulting from any other 
nonservice-connected respiratory disorder 
which may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

A report of the examination should be 
associated with the Veteran's claims 
folder.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




